         Case 1:20-cv-00068-RDB Document 29 Filed 12/07/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            BALTIMORE DIVISION
__________________________________________
                                           )
SHARYL THOMPSON ATTKISSON, et al.,         )
                                           )
      Plaintiffs,                          )
                                           )
v.                                        )  Case No. 1:20-cv-68-RDB
                                           )
ROD ROSENSTEIN, et al.,                    )
                                          )
      Defendants                          )
__________________________________________)


                                 NOTICE OF APPEARANCE

To the Clerk:

       Please enter the appearance of Jeremy Scott Brumbelow as an additional attorney of

record for Defendants Rod Rosenstein and Shawn Henry in this action. Service of all papers

regarding these Defendants should be addressed as follows:

                                    JEREMY SCOTT BRUMBELOW
                                    Senior Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Torts Branch
                                    Tel. 202.616.4330; Fax. 202.616.4314
                                    Email: jeremy.brumbelow@usdoj.gov
                                    Mailing Address:
                                    P.O. Box 7146, Ben Franklin Station
                                    Washington, D.C. 20044
                                    Street Address:
                                    175 N Street, N.E. (3CON Building)
                                    7th Floor, Room 7.129
                                    Washington, D.C. 20002


       Respectfully submitted,

                                    JEFFREY BOSSERT CLARK
                                    Acting Assistant Attorney General, Civil Division
       Case 1:20-cv-00068-RDB Document 29 Filed 12/07/20 Page 2 of 3



                            C. SALVATORE D’ALESSIO, JR.
                            Acting Director, Torts Branch
                            ANDREA W. McCARTHY
                            Senior Trial Counsel, Torts Branch
                            JAMES R. WHITMAN
                            Senior Trial Attorney, Torts Branch

                            /s/ Jeremy Scott Brumbelow
                            JEREMY SCOTT BRUMBELOW
                            Arkansas Bar No. 96145 (Md. No. 814649)
                            Senior Trial Attorney
                            United States Department of Justice
                            Civil Division, Torts Branch
                            Tel. 202.616.4330; Fax. 202.616.4314
                            Email: jeremy.brumbelow@usdoj.gov
                            Mailing Address:
                            P.O. Box 7146, Ben Franklin Station
                            Washington, D.C. 20044
                            Street Address:
                            175 N Street, N.E. (3CON Building)
                            7th Floor, Room 7.129
                            Washington, D.C. 20002

DATE: December 7, 2020      Attorneys for Rod Rosenstein and Shawn Henry




                                     -2-
         Case 1:20-cv-00068-RDB Document 29 Filed 12/07/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that I served the foregoing Notice of Appearance on counsel for all
parties by electronic means through the Court’s Case Management/Electronic Case File system
on December 7, 2020.

                                    /s/ Jeremy Scott Brumbelow
                                    JEREMY SCOTT BRUMBELOW
                                    Counsel for Defendants Rosenstein and Henry




                                             -3-
